MEMORANDUM **
Ranjeet Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision that affirmed the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002), and we grant the petition and remand.
The IJ found Singh not credible because there was a date correction on three of the affidavits submitted in support of his claim. Because “typographical errors cannot properly serve as the basis for an adverse credibility finding,” this finding is not supported by substantial evidence. See Shah v. INS, 220 F.3d 1062, 1068 (9th *678Cir.2000) (internal quotation marks omitted).
In addition, the IJ found Singh not credible because his testimony was inconsistent with supporting documentation regarding the first initial in his doctor’s name. Because minor inconsistencies are insufficient to support an adverse credibility finding, this finding is not supported by substantial evidence. See Mendoza Manimbao v. Ashcroft, 329 F.3d 655, 660 (9th Cir.2003).
Finally, the IJ found Singh not credible because he testified regarding an arm injury that was not mentioned in the letter from his doctor. Because an omission of one detail included in an applicant’s oral testimony does not make a supporting document inconsistent or incompatible, this finding is not supported by substantial evidence. See Singh v. Ashcroft, 301 F.3d 1109, 1112 (9th Cir.2002) (reversing an adverse credibility finding where the doctor’s letter failed to mention all of the applicant’s injuries).
Because neither the IJ nor the BIA provided a reasoned analysis in regards to the merits of Singh’s asylum, withholding of removal, and CAT claims, we grant the petition and remand to the agency for further proceedings consistent with this disposition. See Stoyanov v. INS, 172 F.3d 731, 735 (9th Cir.1999).
PETITION FOR REVIEW GRANTED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.